Lundberg Stratton, J.,
concurring in part and dissenting in part.
{¶ 28} While I agree generally with the majority’s opinion that both the amount billed and the amount paid are admissible, I would limit recovery for medical expenses to the amount actually paid for treatment.
{¶ 29} As the majority discussed, in this day and age of managed care and discounting of medical bills by insurers, the amount reimbursed often has little relation to the actual cost of the services. However, the actual amount billed is more reflective of the actual value of the services rendered, which juries often use as a benchmark in deciding the seriousness of the injuries. For example, a plaintiff incurs a medical bill for $10,000 for medical care after a car accident. *26The $10,000 bill is settled for $2,000. However, claiming the plaintiff incurred only $2,000 in treatment distorts the degree of medical care and physical damages actually incurred by the plaintiff and could diminish the seriousness of the plaintiffs injuries.
Ulmer & Berne, L.L.P., Marvin L. Karp, and David L. Lester, for appellant. Scott A. Best, for appellee.
Bricker & Eckler, L.L.P., Catherine M. Ballard, and Anne Marie Sferra, urging reversal for amici curiae Ohio Hospital Association, Ohio State Medical Association, and Ohio Osteopathic Association.
{¶ 30} However, I would limit the actual recovery as a damage award to the amount that was actually paid or to that for which the plaintiff still remains liable. In the example cited above, the plaintiffs actual bill was reduced to $2,000, and the plaintiff owed no more. To allow recovery for $10,000 would grant the plaintiff recovery for medical bills for which the plaintiff is no longer responsible and would result in a windfall. But to limit admissibility to the $2,000 would distort the extent of injury suffered by the plaintiff. I believe that a jury instruction could advise the jury that the original amount can be considered in evaluating pain and suffering and the extent of the injuries, past and future, but that recovery for that part of the damage award representing medical expenses is limited to the actual amount ultimately paid by the plaintiff, whether through insurance benefits or otherwise.
{¶ 31} The majority’s decision creates confusion by creating a grey area for judges instructing juries in considering medical damages. The majority holds the defendant liable for the “reasonable value of plaintiffs medical treatment” but gives no direction as to what that means — how does the jury weigh the amount billed, the amount paid, or “some amount in between”? What are the factors they may use to consider this issue? Then the majority further confuses the matter by saying that the General Assembly should resolve this issue, which it just decided was a jury question.
{¶ 32} I do not view this as a collateral-source issue. If a plaintiffs medical bill was settled for less, the plaintiff should be entitled to present to the jury the full bill and all its reasonable inferences as to damages, but recover only the amount actually paid as the amount necessary to make the plaintiff whole on medical expenditures.
{¶ 33} Therefore, I respectfully dissent as to this portion of the holding.
Thompson Hiñe, L.L.P., and Alan F. Berliner, urging reversal for amici curiae Property Casualty Insurers Association of America and Ohio Insurance Institute.
Weston Hurd, L.L.P., Daniel A. Richards, and Ronald Rispo, urging reversal for amici curiae Ohio Association of Civil Trial Attorneys.